Exhibit 10.2
SUPERVISORY AGREEMENT
     This Supervisory Agreement (Agreement) is made this 27th day of January,
2010 (Effective Date), by and through the Board of Directors (Board) of Flagstar
Bancorp, Inc., Troy, Michigan, OTS Docket No. H2224 (Holding Company) and the
Office of Thrift Supervision (OTS), acting by and through its Regional Director
for the Central Region (Regional Director).
     WHEREAS, the Holding Company is subject to examination, regulation and
supervision by the OTS; and
     WHEREAS, based on its August 3, 2009 examination of the Holding Company,
the OTS finds that the Holding Company has engaged in unsafe or unsound
practices in conducting its consolidated operations; and
     WHEREAS, in furtherance of their common goal to ensure that the Holding
Company addresses the unsafe or unsound practices identified by the OTS, the
Holding Company and the OTS have mutually agreed to enter into this Agreement.
     NOW THEREFORE, in consideration of the above premises, it is agreed as
follows: Capital Plan.

1.   (a) Within forty-five (45) days, the Holding Company shall submit to the
Regional Director an acceptable written plan for enhancing the consolidated
capital and earnings of the Holding Company (Capital Plan). The Capital Plan
shall cover the period beginning with the quarter starting January 1, 2010
through the quarter ending December 31, 2011. At a minimum, the Capital Plan
shall include:

      (i) establishment of a minimum tangible capital ratio of tangible equity
capital to total tangible assets commensurate with the Holding Company’s
consolidated risk profile;

Flagstar Bancorp, Inc.
Supervisory Agreement
Page 1 of 10

 



--------------------------------------------------------------------------------



 



      (ii) specific plans to ensure conformance with the Business Plan of the
Holding Company’s wholly-owned savings association subsidiary, Flagstar Bank,
FSB, Troy, Michigan, OTS Docket No. 08412 (Association), including capital
levels projected by the Association;         (iii) operating strategies to
achieve net income levels that will result in profitability and adequate debt
service throughout the term of the Capital Plan;         (iv) quarterly cash
flow projections for the Holding Company on a stand alone basis from the quarter
starting January 1, 2010 through the quarter ending December 31, 2011 that
identify both the sources of funds and the expected uses of funds without
reliance on dividends from the Association;         (v) detailed, quarterly pro
forma Holding Company balance sheets and income statements, including both
consolidated and consolidating entries, for the period beginning January 1, 2010
through the quarter ending December 31, 2011 that reflect maintenance throughout
the period of the Board established minimum tangible equity capital ratio;      
  (vi) detailed scenarios to stress-test the consolidated minimum capital
targets based on continuing operating results, economic conditions and risk
profile of consolidated assets; and         (vii) detailed descriptions of all
relevant assumptions and projections and the supporting documentation for all
relevant assumptions and projections.

    (b) Within thirty (30) days after receiving any written comments from the
Regional Director, the Holding Company shall revise the Capital Plan based on
such comments and the Board shall adopt the Capital Plan. The Capital Plan shall
be incorporated

Flagstar Bancorp, Inc.
Supervisory Agreement
Page 2 of 10

 



--------------------------------------------------------------------------------



 



    herein by reference and become a part of this Agreement and any material
deviation1 of the adopted Capital Plan shall be a violation of this Agreement. A
copy of the Capital Plan shall be provided to the Regional Director within five
(5) days after Board approval.

    (c) Once the Capital Plan is implemented, the Holding Company shall operate
within the parameters of its Capital Plan. Any proposed material deviations from
or changes to the Capital Plan shall be submitted for the prior, written
non-objection of the Regional Director. Requests for any material deviations or
changes must be submitted at least forty-five (45) days before a proposed
deviation or change is implemented.

    (d) The Holding Company shall notify the Regional Director regarding any
material event affecting or that may affect the consolidated balance sheet,
capital, or the cash flow of the Holding Company within five (5) days after such
event.

2.   (a) On a quarterly basis, beginning with the quarter ending March 31, 2010,
the Board shall review a written report that compares projected operating
results contained within the Capital Plan to actual results (Capital Plan
Variance Report). The Board shall review each Capital Plan Variance Report and
address external and internal risks that may affect the Holding Company’s
ability to successfully implement the Capital Plan. This review shall include,
but not be limited to, adverse scenarios relating to asset or liability mixes,
interest rates, staffing levels and expertise, operating expenses, marketing
costs, and economic conditions in the markets where the Holding Company is
operating. The Board shall discuss and approve corrective actions, if needed, to
ensure the Holding

 

1   A deviation shall be considered material under this Paragraph of the
Agreement if the Holding Company plans to: (a) engage in any activity that is
inconsistent with the Business Plan; or (b) exceed the level of any activity
contemplated in the Business Plan or fail to meet target amounts established in
the Business Plan by more than ten percent (10%), unless the activity involves
assets risk-weighted fifty percent (50%) or less, in which case a variance of
more than twenty-five percent (25%) shall be deemed to be a material deviation.

Flagstar Bancorp, Inc.
Supervisory Agreement
Page 3 of 10

 



--------------------------------------------------------------------------------



 



    Company’s adherence to its Capital Plan. The Board’s review of each Capital
Plan Variance Report and assessment of the Holding Company’s compliance with the
Capital Plan shall be fully documented in the appropriate Board meeting minutes.

    (b) Within sixty (60) days after the close of each quarter beginning with
the quarter ending March 31, 2010, the Board shall provide the Regional Director
with a copy of each Capital Plan Variance Report.

Dividends.
3. Effective immediately, the Holding Company shall not declare, make, or pay
any cash dividends or other capital distributions, as that term is defined in 12
C.F.R. § 563.141, or purchase, repurchase or redeem or commit to purchase,
repurchase, or redeem any Holding Company equity stock without the prior written
non-objection of the Regional Director. The Holding Company shall submit its
written request for non-objection to the Regional Director at least forty-five
(45) days prior to the anticipated date of the proposed dividend, capital
distribution, or stock transaction. The written request for such notice of
non-objection shall: (a) contain current and pro forma projections regarding the
Holding Company’s capital, asset quality, and earnings; and (b) address
compliance with the Capital Plan required by Paragraph 1 of this Agreement.
Debt Restrictions.
4. Effective immediately, the Holding Company shall not, directly or indirectly,
incur, issue, renew, roll over, or increase any debt or commit to do so without
the prior written non-objection of the Regional Director. The Holding Company
shall submit its written request for non- objection to the Regional Director at
least forty-five (45) days prior to the anticipated date of the proposed debt
transaction. The Holding Company’s written requests for Regional Director non-
Flagstar Bancorp, Inc.
Supervisory Agreement
Page 4 of 10

 



--------------------------------------------------------------------------------



 



objection to engage in such debt transactions, at a minimum, shall: (a) describe
the purpose of the proposed debt; (b) set forth and analyze the terms of the
proposed debt and covenants; (c) analyze the Holding Company’s current cash flow
resources available to satisfy such debt repayment; and (d) set forth the
anticipated source(s) of repayment of the proposed debt. For purposes of this
Paragraph of the Agreement, the term “debt” includes, but is not limited to,
loans, bonds, cumulative preferred stock, hybrid capital instruments such as
subordinated debt or trust preferred securities, and guarantees of debt. For
purposes of this Paragraph of the Agreement, the term “debt” does not include
liabilities incurred in the ordinary course of business to acquire goods and
services and that are normally recorded as accounts payable under generally
accepted accounting principles.
Affiliate Transactions.
5. Effective immediately, the Holding Company shall not engage in transactions
with any subsidiary or affiliate without the prior written non-objection of the
Regional Director, except: (a) exempt transactions under 12 C.F.R. Part 223; and
(b) intercompany cost-sharing transactions identified in executed written
agreements between the parties. The Holding Company shall provide thirty
(30) days advance written notice to the Regional Director of any proposed
affiliate transaction, include in the written notice a full description of the
transaction, and ensure that the transaction complies with the requirements of
12 C.F.R. § 563.41 and Regulation W, 12 C.F.R. Part 223.
Severance and Indemnification Payments.
6. Effective immediately, the Holding Company shall not make any golden
parachute payment2 or any prohibited indemnification payment3 unless, with
respect to each such payment,
 

2   The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).   3
  The term “prohibited indemnification payment” is defined at 12 C.F.R. §
359.1(1).

Flagstar Bancorp, Inc.
Supervisory Agreement
Page 5 of 10

 



--------------------------------------------------------------------------------



 



the Holding Company has complied with the requirements of 12 CFR Part 359.
Directorate and Management Changes.
7. Effective immediately, the Holding Company shall comply with the prior
notification requirements for changes in directors and Senior Executive
Officers4 set forth in 12 C.F.R. Part 563, Subpart H.
Employment Contracts and Compensation Arrangements.
8. Effective immediately, the Holding Company shall not enter into, renew,
extend, or revise any contractual arrangement related to compensation or
benefits with any director or Senior Executive Officer of the Holding Company,
unless it first provides the Regional Director with not less than thirty
(30) days prior written notice of the proposed transaction. The notice to the
Regional Director shall include a copy of the proposed employment contract or
compensation arrangement, or a detailed written description of the compensation
arrangement to be offered to such director or officer, including all benefits
and perquisites. The Board shall ensure that any contract, agreement, or
arrangement submitted to the Regional Director fully complies with the
requirements of 12 C.F.R. Part 359.
Effective Date.
9. This Agreement is effective on the Effective Date as shown on the first page.
Duration.
10. This Agreement shall remain in effect until terminated, modified or
suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
Time Calculations.
11. Calculation of time limitations for compliance with the terms of this
Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
 

4   The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.

Flagstar Bancorp, Inc.
Supervisory Agreement
Page 6 of 10

 



--------------------------------------------------------------------------------



 



12. The Regional Director or an OTS authorized representative may extend any of
the deadlines set forth in the provisions of this Agreement upon written request
by the Holding Company that includes reasons in support for any extension. Any
OTS extension shall be made in writing.
Submissions and Notices.
13. All submissions, including progress reports, to the OTS that are required by
or contemplated by the Agreement shall be submitted within the specified
timeframes.
14. Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:

  (a)   To the OTS:

Regional Director
Office of Thrift Supervision
One South Wacker Drive, Suite 2000
Chicago, Illinois 60606
Facsimile: (312) 917-5001

  (b)   To the Holding Company:

Chairman of the Board
Flagstar Bancorp, Inc.
5151 Corporate Drive
Troy, Michigan 48098
Facsimile: (248) 312-6823
No Violations Authorized.
15. Nothing in this Agreement shall be construed as allowing the Holding
Company, its Board, officers or employees to violate any law, rule, or
regulation.
Flagstar Bancorp, Inc.
Supervisory Agreement
Page 7 of 10

 



--------------------------------------------------------------------------------



 



OTS Authority Not Affected.
16. Nothing in this Agreement shall inhibit, estop, bar or otherwise prevent the
OTS from taking any other action affecting the Holding Company if at any time
the OTS deems it appropriate to do so to fulfill the responsibilities placed
upon the OTS by law.
Other Governmental Actions Not Affected.
17. The Holding Company acknowledges and agrees that its execution of the
Agreement is solely for the purpose of resolving the matters addressed herein,
consistent with Paragraph 16 above, and does not otherwise release, discharge,
compromise, settle, dismiss, resolve, or in any way affect any actions, charges
against, or liability of the Holding Company that arise pursuant to this action
or otherwise, and that may be or have been brought by any governmental entity
other than the OTS.
Miscellaneous.
18. The laws of the United States of America shall govern the construction and
validity of this Agreement.
19. If any provision of this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise.
20. All references to the OTS in this Agreement shall also mean any of the OTS’s
predecessors, successors, and assigns.
21. The section and paragraph headings in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
22. The terms of this Agreement represent the final agreement of the parties
with respect to
Flagstar Bancorp, Inc.
Supervisory Agreement
Page 8 of 10

 



--------------------------------------------------------------------------------



 



the subject matters thereof, and constitute the sole agreement of the parties
with respect to such subject matters.
Enforceability of Agreement.
23. This Agreement is a “written agreement” entered into with an agency within
the meaning and for the purposes of 12 U.S.C. § 1818.
Signature of Directors/Board Resolution.
24. Each Director signing this Agreement attests that he or she voted in favor
of a Board Resolution authorizing the consent of the Holding Company to the
issuance and execution of the Agreement. This Agreement may be executed in
counterparts by the directors after approval of execution of the Agreement at a
duly called board meeting.
     WHEREFORE, the OTS, acting by and through its Regional Director, and the
Board of the Holding Company, hereby execute this Agreement.

                          Accepted by:     FLAGSTAR BANCORP, INC.       Office
of Thrift Supervision    
Troy, Michigan
               
 
               
/s/ Joseph P. Campanelli
      By:   /s/ Daniel T. McKee    
 
Joseph P. Campanelli, Chairman
         
 
Daniel T. McKee    
 
          Regional Director, Central Region    
 
                /s/ Walter N. Carter       Date: See Effective Date on page 1  
 
 
Walter N. Carter, Director
               
 
               
/s/ James D. Coleman
               
 
James D. Coleman, M.D., Director
               
 
               
/s/ Gregory Eng
               
 
Gregory Eng, Director
               

Flagstar Bancorp, Inc.
Supervisory Agreement
Page 9 of 10

 



--------------------------------------------------------------------------------



 



     
/s/ Lesley Goldwasser
   
 
Lesley Goldwasser, Director
   
 
   
/s/ Jay J. Hansen
   
 
Jay J. Hansen, Director
   
 
   
/s/ David J. Matlin
   
 
David J. Matlin, Director
   
 
   
/s/ Mark R. Patterson
   
 
Mark R. Patterson, Director
   
 
   
/s/ David L. Treadwell
   
 
David L. Treadwell, Director
   

Flagstar Bancorp, Inc.
Supervisory Agreement
Page 10 of 10

 